Citation Nr: 1511489	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also served on active duty for training (ACDUTRA) from August to December 1971 and had service with the Utah Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Salt Lake City, Utah.  An October 2010 rating decision denied entitlement to service connection for PTSD and for depression, anxiety, and attention deficit disorder (ADD).  In June 2011, the Veteran requested to add major depressive disorder to his claim.  A December 2011 rating decision confirmed and continued the previous denials.  In a January 2012 notice of disagreement and September 2012 substantive appeal, the Veteran expressed disagreement with the denial of service connection for PTSD.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed only that issue, competent medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.

The Board notes that the Veteran had appointed a national service organization (NSO) to represent him with his claim.  However, in correspondence received February 20, 2014, the Veteran asked VA to remove the NSO as his power of attorney.

One week later in February 2014, the Veteran appeared with a representative of the NSO and testified at a personal hearing (Travel Board hearing) before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

Finally, in February 2014, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in February 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The most probative evidence of record fails to establish that the Veteran meets the diagnostic criteria for a diagnosis of PTSD; the Veteran does not have an acquired psychiatric disorder that had its clinical onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional October and November 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

With the exception of an outpatient prescription list and a post-deployment health assessment, the Veteran's service treatment records from December 2003 to March 2005 are unavailable.  The letters dated in October and November 2009 asked the Veteran to submit any service treatment records he had in his possession and the November 2009 letter listed other types of evidence he could submit in support of his claim.  Subsequent letters from the RO notified the Veteran of efforts made to locate his service treatment records.  In an April 2010 letter, the RO explained to the Veteran that all avenues to obtain his service treatment records had been exhausted and provided another opportunity for him to submit any service treatment records in his possession.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that most of the Veteran's service treatment records from December 2003 to March 2005 are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records except from his period of active duty, service personnel records, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In October 2010 and October 2011, the Veteran was afforded VA PTSD examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In February 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2014 hearing the undersigned Veterans Law Judge identified the issue on appeal and explained what information was required to substantiate the service connection claim, including establishing that the Veteran experienced a traumatic military event and has a current disability related to that event.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

II.  Criteria & Analysis

The Veteran contends that he has PTSD due to stressful events during his deployment to Iraq and Kuwait during his period of active military service from December 2003 to March 2005.  
	
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under the legal authority in effect at the time the Veteran filed his initial claim in October 2009, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD was typically dependent upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then the veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which was readjudicated in a December 2011 rating decision.

The amended regulation, 38 C.F.R. § 3.304(f)(3), indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran's service treatment records from his period of ACDUTRA service in 1971 and other treatment records from his Utah National Guard service are silent for complaints, diagnosis, or treatment for a psychiatric disorder.

His service personnel records reflect that he was ordered to active duty in December 2003 and deployed to Camp Wolverine in Kuwait and to Tallil Air Base in Iraq from February 2004 to February 2005.  Awarded medals include the Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal.

Department of Defense (DoD) outpatient prescription lists for the period of December 2003 to March 2005 include Methylphenidate (Ritalin).

A February 2005 post-deployment health assessment details that the Veteran reported seeing the enemy wounded, killed, or dead during the deployment and feeling that he was in great danger of being killed.  He endorsed having an experience that was so frightening, horrible, or upsetting that in the past month he was constantly on guard, watchful, or easily startled and felt numb or detached from others, activities, or his surroundings.  He denied having had any nightmares about it or intrusive thoughts and denied having tried hard not to think about it or going out of his way to avoid situations that reminded him of it.  He indicated that he had not sought and did not intend to seek counseling or care for his mental health.

The Veteran's claim for service connection for PTSD and ADD was received in October 2009.  An October 2009 VCAA letter from the RO asked the Veteran to provide specific details of combat related incident(s) that resulted in PTSD and enclosed a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD).  The Veteran did not complete and return the Form or otherwise provide details about combat related incidents.  The RO sent a second letter in November 2009 requesting the same information.

In November 2009, he submitted two treatment records and a letter from a private social worker, R. Kocherhans, LCSW, MS, in support of his claim.  At a March 2008 appointment, the Veteran identified presenting problems as high anxiety and stress from his work environment and conflicted and unfulfilling marriage.  He reported anxiety at his job for four to five years and depression settling in over the past two to three years.  He identified stressors as extreme marital conflict, unfair work environment, and confusion about his financial situation as his wife was handling the money.  He also reported "trauma from battle" during military service in Iraq; the social worker noted that "probable PTSD from deployment to Iraq [was] aggravating [the] situation."  He endorsed symptoms such as feeling sad and irritable, loss of pleasure, worthlessness, being self-critical, anxiety, and marital conflict.  He denied symptoms such as temper outbursts, emotional numbness, panic attacks, fear of going out, depersonalization, dissociation, nightmares, obsessions or compulsions, or paranoid ideation.  The diagnosis was recurrent, mild major depression.

In November 2009, the social worker remarked that the Veteran was not clear about why he was presenting for treatment.  The Veteran stated that he was "trying to be cooperative with what he [was] being asked to do from the VA."  He vented about several frustrations, hurts, and the sadness in his life.  He endorsed symptoms of panic when around loud noises, big crowds, and other loud, chaotic situations.  He reported having difficulties with work, believing his employer was trying to get rid of him and that he had had to make several adjustments there for seven or eight years.  He also disclosed that his wife was leaving him and had been taking advantage of him financially.  He added that he had an ongoing battle with the city over vehicles he was storing in his yard.  The assessment was major depression, anxiety disorder NOS, and rule out PTSD.  On the same day in November 2009, the social worker explained on a VA Form 21-4142 (Authorization and Consent to Release Information), that the Veteran "shows some symptoms of PTSD, but doesn't seem to fit all diagnostic criteria."

The Veteran was afforded a VA examination by a psychologist in October 2010.  The examination included psychological testing, an interview for approximately one hour and 30 minutes, and a review of the claims file before rendering a diagnosis and opinion.  The Veteran described being transferred to the 115th Command and Control Group when ordered to active duty in December 2003 and being stationed at Tallil, south of Baghdad.  He was involved in transportation and rebuilding infrastructure.  When asked about combat exposure, he reported being exposed to combat and recalled receiving enemy fire while crossing a bridge in a Humvee without up-armor.  When asked about the effect of the attack, he said, "I don't know that it really did [affect me]."  He stated he was concerned for a female soldier and their interpreter.

When asked whether events from the military bother him now, he explained that he has "more problems with trying to do my job with officers for going to return to positions in the Guard here," and described impediments in doing his job as his major problem.  With respect to whether he believed his life was endangered in Iraq, the Veteran stated, "Any time you leave."  He recalled an incident when he was NCOIC of a convoy and the tail gunner took fire and "was scared."  As a result, the Veteran rode in the tail vehicle providing protection for the gunner on the .50.  The Veteran also reported transporting a female soldier to Landstuhl, Germany after she attempted suicide, taking care of her.  

He stated that he left the military to care for his wife, who had multiple sclerosis and had reportedly liquidated his assets while he was deployed, but also stated that he left the military due to conflict with his commanding officers, which he described as more distressing than any events he experienced in Iraq.    

The Veteran reported that he had worked at a university for 34 years in the auxiliary maintenance department until he was "forced into retirement" in April 2010.  He explained that during his deployment, his job had been restructured and he viewed a less-experienced person as being promoted because of favoritism.  He added that he was placed in a warehouse office with frequent loud noises.

Regarding any psychiatric history, the Veteran reported that "ability to focus" had always been a problem for him and he was diagnosed with ADD approximately 15 years after finishing high school.  He was treated with Ritalin and then Adderall.  He denied any mental health counseling during military service.  He indicated that he and his second wife had attended couples therapy with R. Kocherhans, LCSW, and that he had attended therapy individually for a few sessions.  He stated that the social worker died in 2010 and he had not pursued further counseling.  

The diagnosis was major depression and anxiety disorder NOS.  Regarding the diagnosed depression, the examiner remarked that the Veteran's "current stress seem[ed] related to losing his job and the divorce process, rather than his military experiences directly."  He also commented that the Veteran appeared "stressed by his financial situation."

The examiner also explained that although the Veteran experienced life threatening situations related to fear of hostile military or terrorist activity during his deployment to Iraq, he did not meet the diagnostic criteria for a diagnosis of PTSD.  The examination report specifically detailed how the Veteran's experiences and symptomatology satisfied PTSD diagnostic criteria A and D related to exposure to a traumatic event and hyperarousal, respectively, but did not satisfy the criteria in the areas of reexperiencing the traumatic event(s) (criterion B) and avoidance associated with the trauma (criterion C).  

For example, when specifically asked about repeated disturbing memories, thoughts, or images of a stressful military experience, he described thoughts of his command, stating, "Just the people who were full-time.  They set me up for failure."  Regarding his endorsement of having moderate physical reactions when reminded of a stressful military experience, he stated that he awakens from sleep in a sweat about once or twice per month and has difficulty returning to sleep.  The examiner explained that the persistently reexperiencing criterion was not met because the Veteran's frequency of symptoms was sub-threshold.  In addition, the examiner emphasized that the Veteran attributed his primary distress over his combat experience to be lack of support from command to enable him to get his job done, observing that he appeared to have considerable resentment about the difficulties he encountered.  

As noted, the claims for service connection for PTSD and for depression, anxiety, and ADD were denied in an October 2010 rating decision.  

A February 2011 VA mental health telephone note reflects that the Veteran requested an appointment for an evaluation for PTSD and other mental/emotional problems.  He presented for a PTSD evaluation with a VA psychologist in March 2011.  He stated that he experienced a recent divorce and had another failed relationship, both of which had contributed to him seeking treatment at present.  He reported that he began having mental or emotional complaints after being transferred to the 115th Engineering Group.  He explained that while others in the group knew each other pretty well and knew what they were doing, he was the First Sergeant and was responsible for learning all the details and duties.  He related that he "didn't feel accepted," "felt under the gun," "had a hard time picking it all up," "felt inadequate," and "never really fit in."  He described having significant anxiety, tension, increased difficulty concentrating, persistent worry, restlessness, and insomnia during that time.  He elaborated that after they deployed to Iraq, his anxiety symptoms worsened and he became depressed because he felt rejected and ostracized by his unit.  He described a situation when he disagreed with his colonel and became even more alienated by the soldiers and colonel as a result.

When asked about traumatic events during military service, he reported experiencing mortar/IED blasts and firefights and seeing seriously wounded soldiers and dead bodies.  He stated that he participated in the air evacuation of soldiers when in a combat zone.  He also reported seeing severe injuries and dead bodies, including at the Army surgical hospital, and described feeling "helpless and numbed out."  Then, he stated again that his transfer to a new unit shortly before his deployment contributed significantly to his anxiety and depression because he never felt accepted and felt "all alone in Iraq with no one to really talk to.  It bothered me a lot."  He indicated that he still had "nightmares about being alone in a scary place.  I think it was traumatizing to me."  

The diagnosis was PTSD with associated panic and adjustment disorder with depressed mood.  The psychologist's report reflects that the Veteran endorsed every element of each PTSD criterion to some degree and with some frequency for a duration of longer than one month except he denied a feeling of shortened or cut-off future.  Regarding criterion B (persistently reexperiencing the traumatic event), the psychologist indicated that the Veteran was "quite a bit bothered" and "moderately bothered" by reexperiencing symptoms.  Regarding criterion C (persistent avoidance symptoms), the psychologist indicated that these symptoms occurred a "little bit of the time" or a "moderate number of times" over the last month.  Criterion D symptoms were experienced "a little bit" or "quite a bit" of the time over the last month.

Under the Axis IV assessment, which refers to psychosocial and environmental problems, the VA psychologist noted that the Veteran was experiencing moderate to severe stress related to recent divorce and recent break-up of other romantic relationship; unemployment; discord with and litigation against his former employer; inadequate finances due to his "ex-wife taking 1.5 million dollars from him and leaving him;" history of discord with military personnel; and previous exposure to war and casualties.

Subsequent treatment records reflect ongoing psychotherapy with the same VA psychologist who conducted the initial assessment in March 2011.  The psychotherapy visits typically focused on themes of feeling rejected and worthless and wanting to "prove himself," discussing various relationships, and distrust of authority as a result of past experiences with his father and military experiences.  Some of the visits included discussion regarding combat-related military experiences and difficulty with hypervigilance and exaggerated startle response.  He also had medication management with VA psychiatrists, who prescribed Adderall (amphetamine-dextroamphetamine) for ADD and Citalopram (Celexa) for depression symptoms.  A May 2011 VA psychiatry note indicates that his Citalopram dose was increased to "help with anxiety-related rumination that is interfering with sleep" and that he had a private prescription for diphenhydramine (Benadryl) to help with sleep.

In June 2011 correspondence, the Veteran asked the RO to add major depressive disorder to his claim for service connection for PTSD and ADD.

The RO requested a second VA examination and medical opinion to resolve the conflicting medical evidence as to whether the Veteran had PTSD or another mental disorder related to military service.

During an October 2011 VA examination, the Veteran claimed to have PTSD from his service experiences stemming from difficulty "dealing with a lot of officers."  He stated that the difficulties began during the process of deployment because he was assigned and deployed with a different unit (115th Engineering Group) than what he was attached to for many years before the deployment.  He characterized the officers as not being "worker bees," manipulative, and with "different mindsets," adding that "from the onset I was the enemy; I was always the outsider and not part of their group."  He stated that as a result, he began having "trust" issues with those officers, soldiers, and different individuals during his entire deployment.  He reported that to adjust and deal with the stress and to divert his mind, he began focusing more on his job.  

Overall, as a result of these experiences, he denied any clinically significant anxiety, depression, mood instability, or any functional impairment, reporting that neither he nor others noticed any specific changes in his behavior during his entire deployment and he performed his duties well.  However, in reaction to his subjective stressors of dealing with his officers, he began experiencing "hypervigilance about things" and movements around him, being uncomfortable around large crowds," and needing to be able to see people in the room and face the exits.  

The examiner noted that the Veteran did not report any clinically significant symptoms or any functional impairments as a result of these subjective experiences, which "are normally expected human reactions after being deployed to Iraq."  Rather, the Veteran "vehemently state[d]," "dealing with those officers was more stressful than dealing with any combat related events."  He also indicated that he adjusted well to his combat experiences, stating, "we took some fire on a trip to Baghdad" and when returning from delivering people "we were under fire at Euphrates bridge."  The examiner described a list of signs and symptoms that the Veteran did not report or endorse in reaction to his combat-related experiences.

The Veteran also reported that since returning from his deployment to Iraq, he developed cycles of sleep problems but denied sleep problems during his deployment.  He indicated that his sleep problems began in relation to marital discord, financial difficulties when his ex-wife liquidated his assets and sold his house shortly after his return from Iraq, and retirement issues and legal claims towards his employer regarding a "hostile environment."  He stated that excessive, unreasonable worry about several general things usually affects his sleep so that he "can't shut my mind" when he has such anxiety.  He reported that he and his ex-wife began seeking counseling from R. Kocherhans from 2006 to 2009 or 2010 for marital discord primarily stemming from his wife's deeds of selling the house and liquidating his assets.  He described learning techniques to target his sleep problems and anxiety at that time.   

Regarding ADHD, he reported being diagnosed around 1987 while in college after he self-referred for evaluation for being easily distracted, having difficulty concentrating, and getting anxious.  He stated that he had been prescribed Ritalin or Adderall since his diagnosis and his symptoms had been stable.

After reviewing the claims file and examining the Veteran, the diagnosis was adjustment disorder with mixed anxiety and depressed mood, and sleep disturbance that began after discharge and was unrelated to service experiences.  Regarding symptoms of anxiety and depressed mood, the examining psychiatrist explained that the current examination did not reveal any clinically significant sustained periods of sadness or decreased interest in pleasure, excessive unreasonable worry, sustained mood instability, or signs or symptoms of psychosis.  Similarly, he noted that the Veteran did not report any panic attacks or enduring signs and symptoms suggestive of avoidance or social phobia.  The examiner also explained that the Veteran's depression symptoms were associated with his sleep difficulties, which are in reaction to situational stressors that he had been facing since discharge from service.

The examination report reflects a detailed review of the claims file, including the diagnosis and treatment of PTSD by the VA psychologist, the Veteran's responses on the post-deployment assessment, and his reported military stressors.  However, the examining psychiatrist concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner emphasized that the Veteran did not report clinically significant traumatic events that either bothered him during service or continued to bother him and affect his functioning during and after service.  In addition, he did not meet other diagnostic criteria necessary for diagnosing PTSD.  Instead, he opined that the Veteran's chronic, mild adjustment disorder with mixed anxiety and depressed mood, and sleep disturbance, which were not severe enough to interfere with occupational and social functioning, stemmed from situational stressors of marital discord and divorce from his second marriage, financial difficulties, legal claims towards his employer, and retirement.  

Regarding the diagnosis of PTSD by the treating VA psychologist, the VA examiner noted that those assessments were primarily based on the Veteran's self reports and the diagnostic impression of PTSD evolved from faulty information gathering and synthesis and were further complicated by faulty clinical reasoning.  In this regard, the examiner observed that the VA psychologist did not have access to the Veteran's claims file or the private treatment records from the social worker.

A November 2013 VA mental health telephone note reflects that the Veteran called to request a refill of Adderall.  Because he was last seen by psychiatry in October 2011, he was advised that he needed to complete an in-person assessment prior to refilling the controlled substance.  During a November 2013 psychiatry assessment, the Veteran described his struggle with ADD.  He also described his military experiences, including experiencing direct and indirect fire.  He reported that his sleep is disrupted by nightmares very rarely and he usually gets adequate sleep most nights.  He endorsed having some intrusive thoughts and some hypervigilance.  The assessment was ADHD (attention deficit hyperactivity disorder) and some symptoms of PTSD with ongoing readjustment issues.	

In February 2014, the Veteran testified that he came under fire on a bridge and in a convoy and had to cover for a gunner who could not get back in the gun box.  When asked how he felt when he had to cover for the gunner, he replied, "That's what you do."  He also described escorting a soldier from Baghdad to Landstuhl, Germany after she tried to commit suicide.  He further testified that it seemed strange to him that the [October 2011] VA examiner referred back to the October 2010 VA examiner and his treatment providers and then "discount[ed]...everything they did []as faulty," yet "came up with the proper and complete evaluation" in a 30 or 45 minute interaction.  He stated he believed the VA examiner had "the physical characteristics of a Middle Eastern person" or was from India or Pakistan and that he did not feel comfortable; however, he acknowledged that he "tried to answer all the questions he asked me."	

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Initially, the Board also acknowledges that the Veteran is competent to describe events that he witnessed or experienced during military service and that he is competent to describe psychiatric symptoms that he may experience.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Several medical opinions address the question of whether the Veteran has PTSD or another psychiatric disorder related to events during military service.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the opinions of the October 2010 and October 2011 are probative and persuasive evidence against the claim of service connection for PTSD because each was based on a review of the claims file, clinical interview, and mental status examination; and because each examiner explained in detail why the Veteran did not meet the full diagnostic criteria for PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Here, the Veteran's own statements regarding coming under fire, seeing injured and dead bodies, and escorting another soldier to Landstuhl after a suicide attempt reflect that these events appeared to have minimal clinical significance regarding his psychiatric function during and after service, as noted by the VA examiners.  Again, he indicated that he did not believe that these events really affected him and stated that he was able to perform his duties even though his life was endangered during his tour in Iraq, even covering for a tail gunner when they came under fire and the tail gunner was afraid.  Moreover, while he told the March 2011 VA psychologist that he felt helpless and numbed out seeing dead bodies, he reverted back to describing his interactions with his commanding officers, feeling inadequate and alone, adding that he felt "traumatized" by these interactions.  The Board emphasizes that his report to the March 2011 VA psychologist describing his interactions with commanding officers as traumatic is consistent with his prior statement to the October 2010 VA examiner and subsequent statement to the October 2011 VA examiner that he was more bothered by his interactions with commanding officers, non-life-threatening events, than by events such as coming under fire.  

In addition, the Board finds that the conclusions of the October 2010 and October 2011 VA examiners that the Veteran did not meet the criteria for a diagnosis of PTSD are consistent with prior and subsequent medical evidence in which a private social worker and November 2013 VA psychiatrist also found that the Veteran met only some of the diagnostic criteria for PTSD.  Significantly, the Board reiterates that the primary themes of the Veteran's therapy sessions with the VA psychologist who diagnosed PTSD in March 2011 have related to feelings of rejection and worthlessness, interpersonal relationships, and difficulty with authority rather than to traumatic military events related to fear of hostile or terroristic military activity.  In summary, the Board finds that the most probative medical evidence of record fails to establish that the Veteran currently has PTSD, despite the presence of in-service stressors related to fear of hostile military activity. 

In comparison, the Board finds that the opinion of the March 2011 VA psychologist is entitled to less probative value because it appears that the conclusion that the Veteran met the diagnostic criteria for PTSD was based solely on reports of subjective symptoms.  The Board points out that during prior treatment with the social worker, prior evaluation with the October 2010 VA examiner, and in subsequent evaluation and treatment with a VA examiner and VA psychiatrist, the Veteran did not endorse the same symptoms, including degree and frequency, as he reported to the March 2011 psychologist.  In addition, while the October 2010 and October 2011 VA examiners elicited detailed accounts from the Veteran regarding his stressful experiences during military service, the March 2011 psychologist appeared to accept at face value the Veteran's report of traumatic military experiences and ongoing symptoms related to those experiences. In summary, because the March 2011 VA psychologist's medical opinion does not appear to be based on any objective findings and reflects reports of current symptoms that are contradicted by prior statements and medical evidence, the March 2011 VA psychologist's conclusion that the Veteran meets the diagnostic criteria for PTSD does not appear to be adequately supported.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has current PTSD, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current PTSD disability, has not been met.
The Board has also considered other psychiatric disorders shown by the record, but finds that service connection is not warranted.  Regarding ADD, although the Veteran included it on his October 2009 claim, he does not dispute that it began and was diagnosed prior to military service.  In addition, he has not asserted that his ADD increased in severity as a result of active military service.  Rather, he has indicated that his ADD has remained stable and medications have been effective in managing symptoms.  There is nothing in the service or clinical records suggesting that ADD is in any way related to service.  Thus, service connection for ADD is not warranted.

Considering other diagnosed mental disorders, such as depression, anxiety, and adjustment disorder, since seeking mental health treatment in March 2008, the Veteran's complaints have overwhelmingly related to post-service stressful events related to his divorce from his wife; the liquidation of his assets by his ex-wife, which were reportedly valued at 1.5 million dollars; the loss of his job of several decades and related legal issues; and ongoing feelings of rejection and inadequacy within his relationships.  Because the private social worker and both VA examiners attributed the Veteran's current mental disorders or symptoms of mental disorders to these post-service events and because these conclusions are supported by the record, including the Veteran's statements to examiners and treatment providers, service connection for an acquired psychiatric disorder is not warranted.

The Board accepts the October 2010 and October 2011 VA examiners' opinions as being the most probative medical evidence on the subject, as they were based on a review of all available historical records, and contains a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiners were aware of the Veteran's stressful military experiences during his deployment to Iraq and Kuwait, but concluded that he did not have PTSD or another mental disorder due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiners, which reflect that he does not have a current psychiatric disorder related to events during military service. 

The Board also considered the Veteran's assertion that he did not feel comfortable with the October 2011 VA examiner.  However, having reviewed the October 2011 examination report in detail, the Board finds that the examination was adequate for deciding the claim.  While the Veteran may have felt uncomfortable, the report itself reflects that the examiner established sufficient rapport with the Veteran to elicit a detailed account of stressful or traumatic events during military service and details regarding events and psychiatric symptoms after military service.  The Board finds that an additional VA examination is not warranted.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


